
	
		I
		111th CONGRESS
		2d Session
		H. R. 6290
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Ms. Schakowsky (for
			 herself, Mr. Hall of Texas,
			 Mr. Engel,
			 Mr. Terry, and
			 Mr. Barrow) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to require
		  Medicaid coverage of optometrists.
	
	
		1.Requiring coverage of
			 services of optometrists
			(a)In
			 generalSection 1905(a)(5) of
			 the Social Security Act (42 U.S.C. 1396d(a)(5)) is amended—
				(1)by striking
			 and before (B); and
				(2)by inserting
			 before the semicolon at the end the following: , and (C) medical and
			 other health services (as defined in section 1861(s)) as authorized by State
			 law, furnished by an optometrist (described in section 1861(r)(4)) to the
			 extent such services may be performed under State law.
				(b)Effective
			 date
				(1)In
			 generalExcept as provided in
			 paragraph (2), the amendments made by
			 subsection (a) shall take effect 90 days after the date of the enactment of
			 this Act and shall apply to services furnished or other actions required on or
			 after such date.
				(2)Rule for changes
			 requiring State legislationIn the case of a State plan for
			 medical assistance under title XIX of the Social Security Act which the
			 Secretary of Health and Human Services determines requires State legislation
			 (other than legislation appropriating funds) in order for the plan to meet the
			 additional requirement imposed by the amendments made by
			 subsection (a), the State plan shall not be
			 regarded as failing to comply with the requirements of such title solely on the
			 basis of its failure to meet this additional requirement before the first day
			 of the first calendar quarter beginning after the close of the first regular
			 session of the State legislature that begins after the date of the enactment of
			 this Act. For purposes of the previous sentence, in the case of a State that
			 has a 2-year legislative session, each year of such session shall be deemed to
			 be a separate regular session of the State legislature.
				
